Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating prison disciplinary rules which prohibit participating in a demonstration, disobeying a movement regulation and refusing a direct order. We find that substantial evidence supports the determination of petitioner’s guilt. An inmate may not refuse to obey a correction officer’s orders, even if the orders appear to be without authority or infringe upon the inmate’s constitutional rights (see, Matter of Keith v Coombe, 235 AD2d 879). Petitioner’s claim that he was justified in participating in the demonstration and disobeying a correction officer’s orders because he feared retaliation from other inmates created a credibility determination for the Hearing Officer to resolve (see, Matter of Crandall v Coughlin, 219 AD2d 823; Matter of Tumminia v Coughlin, 175 AD2d 383). Furthermore, inasmuch as the Hearing Officer determined that testimony pertaining to petitioner’s grievances was irrelevant to the charges against him, we reject petitioner’s contention that the Hearing Officer improperly denied his request to call a witness (see, Matter of Roper v McCoy, 227 AD2d 786, 787). Additionally, the record fails to support petitioner’s assertion that the outcome of the hearing was the result of bias on the part of the Hearing Officer (see, Matter of Parker v Coughlin, 211 AD2d 929). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.